DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner notes that the Information Disclosure Statement (IDS) submissions (see attachments) are extremely long, citing hundreds of references for consideration.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be of particular relevance.  If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action.  Applicant is reminded of MPEP § 2004, paragraph 13: 
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

               Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that "information is material to patentability which is not cumulative to information already of record or being made of record in the application …" [emphasis added].  The cited references, in addition to being extensive in volume, also appear to be largely 

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
The claims make references to there being one or more of a pump controller, a hydraulic fracturing unit controller, an engine controller and a transmission controller. The claims all set forth that the controllers are mounted on respective hydraulic fracturing units. In claims 1 and 9, lines 31 thru 34 make clear that a pump profile is built for each hydraulic fracturing unit, lines 35-39 make clear that a health assessment is created for each hydraulic fracturing unit from the associated pump profile. Thus, it is clear that each hydraulic fracturing unit has a pump, transmission and an engine along with the associated controllers; and, that a health assessment and a pump profile are created for each hydraulic fracturing unit. In claims 1 and 9, lines 4 and 8 each recite “a hydraulic fracturing unit”, and lines 17 and 22/23 each make reference to “the hydraulic fracturing unit”. As worded, even though it is clear what the applicant intends, the various references to the “hydraulic fracturing unit” are unclear since it is not certain which unit is being referred to by the reference to singular units.  The examiner suggest setting forth that there are one or more hydraulic fracturing units which each unit having a pump, transmission, and an engine thereon and utilizing language such as . Appropriate correction is required.
Claims 1 and 9 are objected to because of the following informalities:  in lines 33 of the claims “equipment health ratings is mentioned twice; the examiner believes that one of the instances should be “transmission information” (from lines 24 and 25).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to the limitation “determining a health assessment for each of the hydraulic fracturing units, based…” in lines 35-37 of claims 1 and 9; the claims go onto set forth that the supervisory controller will “determine which of the one or more hydraulic fracturing units to utilize in a hydraulic fracturing operation based on the pump profile.”  This is believed to be best taught in paragraphs [0009], [0010], [0012], [0047] and [0048] which state the same limitations.  The disclosure provided by the applicant does not show how to actually “determine a health assessment” based on the health ratings and the pump profile for each hydraulic fracturing unit. Specifically, a description of the steps, or an algorithm to follow, in order to convert the health ratings and the pump profile into a health assessment. The disclosure also does not provide any teaching or description of the steps taken to perform the process of how to “determine which of the one or more hydraulic fracturing units to utilize on a hydraulic fracturing operation based on the pump profile.” Therefore, the applicant has not shown possession of the claimed invention.

Response to Arguments
Applicant's arguments with respect to the rejections under 35 USC 112(a), Written Description, relating to determining “a health assessment” and related to determining which “hydraulic fracturing unit to utilize”,  filed February 14, 2022 have been fully considered but they are not persuasive.
In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976)) (see page 11 lines 7-9); that "a person skilled in the art would recognize that the inventor had possession of the claimed invention" (page 11 lines 16 and 17); and that "[a]n adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention." M.P.E.P § 2163 (citation omitted).
The evidence the Applicant cites to show possession of the claimed invention is a citation of paragraph [0047] with particular reference to the supervisory controller 124 having instructions to build a pump profile and further that the “processor 204 of the supervisory controller 124 may execute instructions to build, determine, and/or create a health assessment. The health assessment may be based on the equipment health ratings. The health assessment may also be based on all the data obtained by the supervisory controller 124, for example, hours used, age of  equipment, consumable levels, consumable age, and/or other factors as described herein” (note the paragraph spanning pages 12 and 13 of the Remarks section). Paragraph [0047] goes on to describe how the health assessment may be stored.
Respectfully, the Examiner does not find the Applicant’s arguments persuasive and finds that the original disclosure has not provided an adequate written description to show that the inventor had possession of the claimed invention. With particular controller 124 may execute instructions to build, determine, and/or create a health assessment”; and then store the health assessment. The only showing that the Applicant has provided with regards to showing they had possession of how to make the health assessment is the recitation that the “controller 124 may execute instructions to build determine, and/or create a health assessment”. This is not an adequate showing that the Applicant had possession of the claimed invention. It is further noted that the health assessment is distinct from health ratings since the applicant notes that “(t)he health assessment may be based on the equipment health ratings.” The health assessment determination could be a number of different things from a recognition that a filter is old and needs to be replaced  to a complex computational program assessing wear of all the various parts and how the elements are affecting one another and then generating a future prediction of how long the fracturing unit can operate reliably. The Applicant’s claims cover all of these various methods of performing the function of determining a health assessment but the only teaching that has been provided is that the “controller 124 may execute instructions to build, determine, and/or create a health assessment”.

With regards to the step of determining which of the hydraulic fracturing units to utilize for the fracturing operation the Applicant references paragraph [0052] which states that the control has instructions and the “controller 124 may determine which hydraulic fracturing units 160 to use based on the hydraulic fracturing unit profile and/or 
Respectfully, the Examiner does not find the Applicant’s arguments persuasive and finds that the original disclosure has not provided an adequate written description to show that the inventor had possession of the claimed invention. With particular reference to the sections of [0052] noted above the disclosure merely sets forth that the controller has instructions, describes the inputs to the controller and that the instructions determine which hydraulic fracturing unit to use. With regards to the examples cited the Examiner  respectfully notes that these are not examples of selecting a hydraulic fracturing unit to use. They are examples of how to de-select or eliminate some of the hydraulic fracturing units from consideration. For example, following the Applicant’s disclosure if there were ten hydraulic fracturing units and one was low on fuel and one needed an oil change these two would be eliminated. But the Applicant has not taught how to select a hydraulic fracturing unit for operation from the remaining eight hydraulic fracturing units. The Applicant’s claims can cover all of this various methods of selecting a hydraulic fracturing unit for operation but the only teaching that has been provided is that the “controller 124 may determine which hydraulic fracturing units 160 to use based on the hydraulic fracturing unit profile and/or the pump profile”.

Whether a specification complies with the written description requirement of 35 U.S.C. § 112, first paragraph, is a question of fact and is assessed on a case-by-case basis. See, e.g., Purdue Pharma L.P. v. Faulding, Inc.,230 F.3d 1320, 1323 (Fed. Cir. 2000) (citing Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1561 (Fed. Cir. 1991)). To satisfy the written description requirement of 35 U.S.C. § 112, first paragraph, a specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath Inc., 935 F.2d at 1562-63. Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Id.; Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). In addition, the specification must “demonstrate that the patentee possessed the full scope of the invention recited in [the] claim.” LizardTech, Inc. v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005). As explained in LizardTech,
The “written description” clause of section 112 has been construed to mandate that the specification satisfy two closely related requirements. First, it must describe the manner and process of making and using the invention so as to enable a person of skill in the art to make and use the full scope of the invention without undue experimentation. Second, it must describe the invention sufficiently to convey to a person of skill in the art that the patentee had possession of the claimed invention at the time of the application, i.e., that the patentee invented what is claimed. 
Id. at 1344-45 (internal citations omitted).
Ariad, 598 F.3d at 1349. As stated by the Federal Circuit:
The problem [of demonstrating possession for a recited genus] is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. 
Id. at 1349. 
Applicant does not contest that the Specification lacks a description of a particular steps or algorithm for determining a health assessment  or selecting a fracturing unit for operations. See the paragraph spanning pages 11 and 12 of the Response. Applicant, however, argues that "[a]n adequate written description of the invention may be shown by any description of sufficient, relevant, identifying characteristics so long as a person skilled in the art would recognize that the inventor had possession of the claimed invention" (see the top of page 12).
 Applicant’s arguments have been considered, but the problem is that the recited function of determining “a health assessment…” and determining which of the “hydraulic fracturing units to utilize” has no limits on what the rules and the general strategy is for accomplishing the desired result/function of making the two determinations. Accordingly, Applicant’s claim extends to a controller programmed to employ a strategy Ariad, 598 F.3d at 1353. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, depending on what the resources, general strategy, and more specific rules are. Rather, the Specification must explain how the inventor intends to achieve the claimed function of honoring rules to demonstrate that Appellant had possession of it. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-83 (Fed. Cir. 2015) (emphasis added). Here, Applicant’s Specification lacks any details conveying possession of programming a controller to make the noted determinations, let alone sufficient details to cover any and all procedures or steps to do so.
For the foregoing reasons, the Specification does not demonstrate sufficiently that Applicant possessed the claimed subject matter. Thus, the rejection of claim 1-14 , and claims 1 and 9 in particular, under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement is maintained.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
March 5, 2022